GRAVES, Presiding Judge.
Relator was charged with misdemeanor theft in three separate complaints. The charge in the first cause was for the theft of perfume of the value of $17.50. The second complaint charged the theft of two ladies’ belts of the value of $7.96; and the third ^complaint charged the theft of a child’s coat and cap of the value of $24.98.
*575Bond in each of the cases was set at one time in the sum of $5,000.00. Upon the hearing of this writ of habeas corpus, which involves all three of these complaints, bond was reduced to the sum of $2,500.00 in each case.
This is but a misdemeanor theft, although it seems that the relator has possibly been in the habit of shoplifting. Therefore, we think that the bond in such amount for misdemeanor theft is excessive and that same should be reduced to $300.00 in each case.
The judgment of the trial court is reversed and the relator granted bail in the sum of $300.00 in each of the three cases in question.